Exhibit 10.3

FORM OF RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (this “RSA”), dated as of August 26, 2011,
is by and between Horizon Lines, Inc. (the “Parent”), a corporation duly
organized and existing under the laws of the State of Delaware, and all of its
subsidiaries and any successors thereto (collectively with the Parent, the
“Company”) and the holder set forth on the signature page hereto (the
“Exchanging Holder”) of the 4.25% convertible senior notes due 2012 (the
“Notes”) issued under the Indenture, dated as of August 8, 2007 (as amended,
supplemented, or modified from time to time, the “Indenture”), by and between
the Parent, as issuer, and The Bank of New York Trust Company, N.A., as Trustee,
in the aggregate principal amount of $330,000,000.00. The principal amount of
Notes held by the Exchanging Holders (as defined below) is set forth on a
confidential schedule maintained by Paul, Weiss, Rifkind, Wharton & Garrison LLP
(“Paul, Weiss”). The Exchanging Holder, the Company, and each other person that
becomes a party hereto in accordance with the terms hereof shall be referred to
herein individually as a “Party” and, collectively, as the “Parties.”
Capitalized terms not herein defined shall have the meanings set forth in the
Restructuring Term Sheet (as defined below). References herein to percentage of
Exchanging Holders refer to the principal amount of the Notes held by such
Exchanging Holders.

RECITALS

WHEREAS, prior to the date hereof, representatives of the Company and certain
Exchanging Holders have discussed consummating a financial restructuring (the
“Restructuring”) of the Company’s consolidated indebtedness and other
obligations on principal terms consistent with those set forth in this RSA and
the Restructuring Term Sheet, attached hereto as Exhibit A and expressly
incorporated by reference herein and made a part of this RSA as if fully set
forth herein (as it may be amended, supplemented or otherwise modified as
provided herein, the “Restructuring Term Sheet”);

WHEREAS, the Restructuring contemplates (i) a potential issuance of $225 million
of new first lien secured notes and $100 million of new second lien secured
notes (with $75 million issued at closing and $25 million upon refinancing of
the Bridge Loan Facility (as defined below)) (collectively, the “Secured Notes”)
to the Exchanging Holders and (ii) an exchange offer consisting of an issuance
of $280 million of new Convertible Secured Notes (as defined below) and the
issuance of $50 million of common stock in exchange for $330 million of the
outstanding Notes;

WHEREAS, the Restructuring also contemplates that (i) a $100 million asset-based
revolving credit facility would be provided by third party lenders to be used by
the Company for the payment of fees and expenses in connection with the
Restructuring and for working capital and other general corporate purposes; and
(ii) a $25 million loan facility (the “Bridge Loan Facility”) would be provided
by certain Exchanging Holders to Parent to be used by the Company for working
capital and other general corporate purposes;

WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with respect to the Restructuring. Each Party has



--------------------------------------------------------------------------------

reviewed or has had the opportunity to review this RSA and the Restructuring
Term Sheet with the assistance of professional legal advisors of its own
choosing;

WHEREAS, subject to the execution of the Definitive Documentation (as defined
below), the following sets forth the agreement among the Parties concerning
their support, subject to the terms and conditions hereof and thereof, to
implement the Restructuring. In the event the terms and conditions as set forth
in the Restructuring Term Sheet and this RSA are inconsistent, the terms and
conditions contained in the Restructuring Term Sheet shall control.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

1. Definitions. The following terms shall have the following definitions:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean, with respect to any Person, the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership, limited liability company or
other ownership interests, by contract or otherwise) of such Person.

“Affiliated Transferee” means with respect to the Exchanging Holder, any entity
that, as of the date an Exchanging Holder becomes a Party to this RSA, is an
Affiliate of such Exchanging Holder and, as of the date of any transfer of such
Exchanging Holder’s Notes to such Affiliate, continues to be an Affiliate of
that Exchanging Holder.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
§§ 101–1532.

“Bridge Loan Facility” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Certificate Amendment” has the meaning set forth in Section 3(c) hereof.

“Company” has the meaning set forth in the preamble hereof.

“Company Released Party” has the meaning set forth in Section 9.2 hereof.

 

2



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the separate Confidentiality Agreements dated
as of April 12, 2011, between each Exchanging Holder and the Parent.

“Consent Solicitation” means the proposed solicitation of consents from
Noteholders in connection with the Exchange Offer to amend certain covenants,
events of default, and related provisions of the Indenture.

“Critical Dates” has the meaning set forth in Section 5.4 hereof.

“Definitive Documentation” means this RSA and such other documentation relating
to the Restructuring, Consent Solicitation, and Exchange Offer as is necessary
to consummate the Restructuring, all on the same economic terms and otherwise in
all material respects consistent with the terms set forth in the Restructuring
Term Sheet.

“Effective Date” means the date on which the Exchange Offer is completed and the
transactions described herein are consummated.

“Equity Record Date” has the meaning set forth in Section 4(d) hereof.

“Exchange Offer” means the proposed tender offer, exempt from registration under
the Securities Act or registered on Form S-4, of the Notes in exchange for up to
$280 million in aggregate principal amount of Convertible Secured Notes and up
to $50 million in common stock, in exchange for the $330 million of outstanding
Notes, as provided for in the Restructuring Term Sheet and, as applicable, the
Consent Solicitation.

“Exchanging Holder” has the meaning set forth in the preamble hereof.

“Exchanging Holders” means each Noteholder that becomes a party to a Similar
RSA.

“Exchanging Holder Released Party” has the meaning set forth in Section 9.1
hereof.

“Indenture” has the meaning set forth in the preamble herein.

“Jones Act” means 46 U.S.C. §§ 50101 et seq.

“Launch Date” means the date on which the Company shall commence the Exchange
Offer, which shall be at least twenty (20) Business Days prior to the
anticipated Effective Date.

“Noteholders” means each of the entities that is the beneficial holder of the
Parent’s Notes.

 

3



--------------------------------------------------------------------------------

“Note Claims” means the Noteholders’ rights and the Parent’s obligations under
the Notes, including any other obligations related thereto, including any
accrued and accruing unpaid interest, costs, fees and indemnities thereunder.

“Notes” has the meaning set forth in the preamble hereto.

“Parent” has the meaning set forth in the preamble hereto.

“Party” or “Parties” has the meaning set forth in the preamble hereto.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereto.

“Restructuring” has the meaning set forth in the recitals hereto.

“Securities Act” means Securities Act of 1933, as amended.

“Secured Notes” means (i) $225 million in aggregate principal amount of
newly-issued first lien secured notes; and (ii) $100 million in aggregate
principal amount of newly-issued second lien secured notes, with $75 million
issued at closing and $25 million upon refinancing of the Bridge Loan Facility,
in each case issued on terms set forth in the Restructuring Term Sheet.

“Secured Notes Subscription” means subscription by the Exchanging Holders, each
acting in their own capacity, who are “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act), in cash for $225 million in
aggregate principal amount of newly-issued first lien secured notes and $100
million in aggregate principal amount of newly issued second lien notes.

“Similar RSA” means a restructuring support agreement with identical terms to
this RSA entered into by the Company and a Noteholder.

“Termination Date” has the meaning set forth in Section 5.4 hereof.

“Termination Event” has the meaning set forth in Section 5 hereof.

“Transfer” has the meaning set forth in Section 3(b).

“Trustee” means the Trustee to the Notes.

2. Effectuating the Restructuring. As long as a Termination Event has not
occurred, subject to the (i) terms and conditions of this RSA and (ii) the terms
and conditions set forth in the Restructuring Term Sheet, as applicable, the
Parties shall use their commercially reasonable efforts to:

 

4



--------------------------------------------------------------------------------

  (a) effectuate and consummate the Restructuring on the terms described in this
RSA and the Restructuring Term Sheet;

 

  (b) implement the Secured Notes Subscription or the Third Party Financing, as
applicable, the Exchange Offer and the Consent Solicitation;

 

  (c) obtain all necessary approvals and consents for the Restructuring from all
requisite governmental authorities and third parties;

 

  (d) complete each of the other transactions as contemplated by the
Restructuring Term Sheet; and

 

  (e) take no actions inconsistent with this RSA, the Restructuring Term Sheet,
and any other Definitive Documentation or the expeditious consummation of the
Restructuring.

Without limiting any other provision hereof, as long as a Termination Event has
not occurred, each Party hereby agrees to negotiate and cooperate in good faith
in respect of all matters concerning the implementation and consummation of the
Restructuring. Furthermore, each Party shall take such action (including
executing and delivering any other agreement and making and filing any required
regulatory filings) as may be reasonably necessary to carry out the purposes and
intent of this RSA.

3. Support of Exchanging Holder. Subject to the (i) terms and conditions of this
RSA and (ii) the terms and conditions set forth in the Restructuring Term Sheet,
as applicable, the Exchanging Holder agrees that:

 

  (a) as long as a Termination Event (as defined herein) has not occurred or has
occurred but has been duly waived in accordance with the terms hereof, so long
as it is the legal owner, beneficial owner and/or the investment advisor or
manager of or with power and/or authority to bind any Noteholder, it shall (and
shall cause each of its affiliates, subsidiaries, representatives, agents and
employees to) (i) validly tender and not withdraw such tender in the Exchange
Offer of all Notes as to which it is the legal owner, beneficial owner or
otherwise has the power and/or authority to bind any Noteholder; (ii) deliver
consents with respect to all such Notes in the Consent Solicitation if
consistent with the terms set forth in the Restructuring Term Sheet; (iii) take
no actions inconsistent with the RSA, the Restructuring Term Sheet, and any
other related documents or the expeditious consummation of the Restructuring;
and (iv) use its commercially reasonable efforts to support the Restructuring;

 

  (b)

as long as a Termination Event (as defined herein) has not occurred or has
occurred but has been duly waived in accordance with the terms hereof, it shall
not (and shall cause each of its affiliates, subsidiaries, representatives,
agents, and employees not to) sell, transfer or assign, or grant, issue or sell
any option, right to acquire, voting participation or

 

5



--------------------------------------------------------------------------------

  other interest in (each, a “Transfer”) any Notes, unless the following three
criteria are met: (i) the Transfer is to occur after August 26, 2011; (ii) the
transferor Exchanging Holder notifies Paul, Weiss of the Transfer and the
principal amount of Notes to be transferred thereby; and (iii) the transferee
party first agrees in writing to be subject to the terms and conditions of this
RSA or a Similar RSA as an “Exchanging Holder,” and executes a counterpart
signature page to a Similar RSA. Any Transfer that does not comply with the
foregoing shall be deemed void ab initio. This RSA shall in no way be construed
to preclude the Exchanging Holder from acquiring additional Notes, provided that
any such additional Notes shall automatically be deemed to be subject to the
terms of this RSA. In addition, for so long as this RSA has not been terminated
in accordance with its terms, an Exchanging Holder may offer, sell or otherwise
transfer any or all of its Notes to any Affiliated Transferee, who shall be
automatically deemed bound by this RSA as an Exchanging Holder; provided,
however, Paul, Weiss shall be provided prompt notice of any such offer, sale, or
transfer. The confidential schedule of the principal amount of Notes held by the
Exchanging Holders and any transfer notices provided to Paul, Weiss in
connection with the foregoing will be made available on a name redacted basis to
counsel for the Company on a confidential basis and shall not be disclosed by
such counsel to the Company or any third party;

 

  (c) as long as a Termination Event (as defined herein) has not occurred or has
occurred but has been duly waived in accordance with the terms hereof, (i) it
shall (and shall cause each of its affiliates, subsidiaries, representatives,
agents, and employees to) vote in favor of amendments to the Company’s
certificate of incorporation that are necessary to effectuate the Restructuring
and related transactions contemplated by the terms of this Agreement and the
Restructuring Term Sheet (the “Certificate Amendment”) and (ii) it shall not
(and shall not cause each of its affiliates, subsidiaries, representatives,
agents, and employees to) sell, transfer or assign any common stock of the
Company received by the Exchanging Holder pursuant to the Exchange Offer until
the second Business Day following the Effective Date;

 

  (d) all Definitive Documentation shall be in form and substance acceptable to
the Company in its reasonable discretion; and

 

  (e) The Company will not consummate the Exchange Offer unless the “Conditions
Precedent to Closing” the Restructuring transactions set forth in the
Restructuring Term Sheet have been satisfied or waived.

Notwithstanding anything to the contrary herein, this RSA shall not, and shall
not be deemed to, impair, prohibit, limit or restrict, any Exchanging Holder or
its Affiliates, or their respective officers or representatives, from:

 

6



--------------------------------------------------------------------------------

  (a) making any vote, objection, approval, decision, election, tender, consent,
determination or other choice (i) if a Termination Event has occurred or
(ii) that is consistent with this RSA and the Restructuring Term Sheet,
including without limitation, those permitted or contemplated by this RSA or the
documents for, reflecting, or relating to the Restructuring, including, any of:
(x) the Exchange Offer and the Consent Solicitation and (y) the Secured Notes
Subscription; or

 

  (b) exercising or asserting through litigation or otherwise any right, power
or privilege under or term or provision of (including any dispute regarding the
extent, terms, enforceability, or meaning of any such right, term or provision)
this RSA or the documents for, reflecting, or relating to, the Restructuring.

4. Support of the Company.

 

  (a) The Company agrees that from and after the date hereof, it will not
directly or indirectly, seek, pursue, propose, support, or encourage the
pursuit, proposal, or support, of any offer of restructuring of the Company,
including any alternative proposals that are inconsistent with and could
reasonably be expected to prevent, delay or impede the Restructuring of the
Company in accordance with the terms set forth in the Restructuring Term Sheet,
nor shall the Company solicit or direct any person or entity, including, without
limitation, any member of the Company’s board of directors or any holder of
equity in the Company, to undertake any of the foregoing.

 

  (b) From and after August 26, 2011, the Company agrees that it will take no
action, other than actions in furtherance of the Restructuring, direct or
indirect, outside the ordinary course of business prior to the Effective Date
without the consent of at least 50% of the Exchanging Holders (such consent not
be unreasonably withheld), nor shall the Company solicit or direct any person or
entity, including, without limitation, any member of the Company’s board of
directors or any holder of equity in the Company, to undertake any of the
foregoing.

 

  (c) The Company agrees that all Definitive Documentation shall be in form and
substance acceptable to the Exchanging Holder in such Exchanging Holder’s
reasonable discretion.

 

  (d) The Company agrees that the record date for any shareholder to vote on the
Certificate Amendment shall be no later than the first Business Day following
the occurrence of the Effective Date (the “Equity Record Date”) and further
agrees to take such actions as necessary to establish the Equity Record Date in
accordance with this section 4(d).

 

7



--------------------------------------------------------------------------------

5. Termination.

Subject to Sections 5.4 and 5.6, this RSA (and Similar RSAs) may be terminated
upon written notice of the occurrence of any of the following events by the
Parties asserting termination to the other Parties (each a “Termination Event”):

5.1 by 50% of the Exchanging Holders:

 

  (a) if the Company shall have breached any of its material obligations under
the RSA or Similar RSA as set forth herein or therein;

 

  (b) upon acceleration of debt or leases in excess of $20 million by any
creditor and any exercise of remedies by any creditor in connection therewith
which is likely to have a material adverse effect on the Company’s ability to
complete the Restructuring or is likely to materially delay the consummation of
the Restructuring, to the extent such acceleration is not withdrawn, revoked, or
stayed within ten (10) days thereof;

 

  (c) if Parent’s common stock is de-listed from a national securities exchange;

 

  (d) if the Company has not received commitments for the entire $325 million
Secured Notes Subscription or Third Party Financing by August 26, 2011;

 

  (e) if there shall have occurred and be continuing a MAC;

 

  (f) if the Company fails to launch the Secured Notes Subscription and the
Exchange Offer, each on terms and conditions described herein and in the
Restructuring Term Sheet, by August 26, 2011;

 

  (g) if the Company fails to consummate the Secured Notes Subscription and the
Exchange Offer, each on terms and conditions described herein and in the
Restructuring Term Sheet, by September 30, 2011;

 

  (h) if the Trustee objects in any respect to or takes action that could
adversely affect the consummation of any of the transactions contemplated by the
Restructuring and takes action that challenges the validity or effectiveness of
the procedures used by the Company in the making of the Exchange Offer or the
Consent Solicitation; or

 

  (i) if any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a material way that
cannot be reasonably remedied by the Parties.

 

8



--------------------------------------------------------------------------------

5.2 by the Company:

 

  (a) if an Exchanging Holder has failed to comply with its obligations in
Section 3(a) of this RSA or any Similar RSA;

 

  (b) if the Company has not received commitments for the entire $325 million
Secured Notes Subscription or Third Party Financing by August 26, 2011;

 

  (c) if any court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued an order making illegal or otherwise
restricting, preventing, or prohibiting the Restructuring in a material way that
cannot be reasonably remedied by the Parties; or

 

  (d) if the directors of the Parent determine in good faith that continued
performance under this RSA would be inconsistent with the exercise of fiduciary
duties under applicable law; provided, however, that upon any such termination
which occurs after the execution of a commitment letter or subscription
agreement with respect to the Secured Notes, any commitment or other fees due
thereunder shall be paid in full; or

5.3 by the mutual consent of 50% of the Exchanging Holders and the Company for
any reason.

5.4 The date on which this RSA is terminated in accordance with the foregoing
Section 5.1, 5.2, 5.3 or 5.5 and Section 5.6 or 5.7 hereof shall be referred to
as the “Termination Date”. Notwithstanding any provision in this RSA to the
contrary, upon written consent of 50% of the Exchanging Holders, the dates set
forth in section 5.1 (d), (f), and (g) (the “Critical Dates”) may be extended
prior to or upon such date and such later dates agreed to in lieu thereof and
shall be of the same force and effect as the dates provided herein, and such
consent shall not be unreasonably withheld so long as good faith progress is
being made towards meeting such Critical Date, provided, however, that any
requested extension of more than ten (10) days may be denied for any reason;
provided further that consent of two-thirds of the Exchanging Holders is
required to extend any date longer than ninety (90) days beyond the original
date.

5.5 This RSA shall terminate automatically in the event cases under the
Bankruptcy Code are commenced by or against the Company in any jurisdiction, and
solely in the event of an involuntary filing against the Company, such
involuntary case is not dismissed within fifteen (15) days of filing.

5.6 If a Termination Event occurs, this RSA shall terminate automatically unless
75% of the Exchanging Holders provide the Company written notice within three
(3) Business Days (such 3 Business Day period to start on the day such
Termination Event occurs, if such day is a Business Day, and on the first
Business Day after the day such Termination Event occurs, if such day is not a
Business Day) that such Termination Event has been waived, cured, modified or
the time to perform the requirements herein extended.

 

9



--------------------------------------------------------------------------------

5.7 The Exchanging Holder may terminate this RSA if Jones Act restrictions
prevent the Restructuring to be structured in form and substance satisfactory to
such Exchanging Holder in its reasonable discretion.

5.8 In the event 50% of the Exchanging Holders or any other Party to this RSA
asserts that a Termination Event has occurred, any Party may seek expedited
relief with a court of competent jurisdiction, challenging such assertion, and
no Party to this RSA shall be permitted to challenge such request for expedited
relief.

5.9 In the event that a bankruptcy filing is commenced by or against the
Company, the Company hereby waives any requirement under section 362 of the
Bankruptcy Code to lift the automatic stay (the “Automatic Stay”) thereunder in
connection with the giving of any notice of termination under Section 5.6 of
this RSA (and agrees not to object to any non-breaching Party seeking to lift
the Automatic Stay in connection with giving any such notice, if necessary).

6. Good Faith Cooperation; Further Assurances; Transaction Documents. As long as
a Termination Event has not occurred, the Exchanging Holder and the Company
hereby covenant and agree to negotiate in good faith the Definitive
Documentation, each of which shall (i) contain the same economic terms as, and
other terms consistent in all material respects with, the terms set forth in the
Restructuring Term Sheet, (ii) except as otherwise provided for herein, be in
form and substance acceptable in all respects to the Parties in their reasonable
discretion; and (iii) be consistent with this RSA and the Restructuring Term
Sheet in all material respects.

7. Effectiveness. This RSA will be effective and binding upon the Company and
the undersigned Exchanging Holder as of the date on which: (i) the Company shall
have executed and delivered counterpart signature pages of this RSA and the
Similar RSAs described in clause (iii) below to counsel to the Exchanging
Holders, (ii) the Exchanging Holder shall have executed and delivered
counterpart signature pages of this RSA to counsel to the Company, and (iii) the
Exchanging Holders representing the percentage of outstanding Notes agreed to by
counsel for the Company and counsel for the Exchanging Holders shall have
executed and delivered counterpart signature pages of this RSA and the Similar
RSAs to counsel to the Company.

8. Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that the following statements are true and correct as of the
date hereof:

 

  (a) it has all requisite corporate, partnership, limited liability company, or
similar authority to enter into this RSA and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this RSA and the performance of such Party’s
obligations hereunder have been duly authorized by all necessary corporate,
partnership, limited liability company, or other similar action on its part;

 

10



--------------------------------------------------------------------------------

  (b) the execution, delivery, and performance by such Party of this RSA does
not and shall not (i) violate (A) any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or (B) its charter or bylaws (or
other similar governing documents) or those of any of its subsidiaries or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party;

 

  (c) the execution, delivery, and performance by such Party of this RSA does
not and shall not require any registration or filing with, consent or approval
of, notice to, or other action to, with or by, any federal, state, or
governmental authority or regulatory body;

 

  (d) this RSA is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of a court of competent
jurisdiction; and

 

  (e) If such Party is an Exchanging Holder, such Exchanging Holder, as of the
date of this RSA:

 

  (i) is the beneficial owner of the principal amount of the Notes set forth on
the confidential schedule maintained by Paul, Weiss, or is the nominee,
investment manager, or advisor for one or more beneficial holders thereof, and
has voting power or authority or discretion with respect to, the Notes
including, without limitation, to vote, exchange, assign, and transfer such
Notes;

 

  (ii) holds its Notes free and clear, other than pursuant to this RSA, of any
claim, equity, option, proxy, voting restriction, right of first refusal, or
other limitation on disposition or encumbrances of any kind that could adversely
affect in any way such Exchanging Holder’s performance of its obligations
contained in this RSA at the time such obligations are required to be performed
(except that a non-material portion of Notes may be on loan); and

 

  (iii) is a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act.

9. Mutual Release.

9.1 On the Effective Date, the Company and its subsidiaries will release the
Exchanging Holder and managers, advisors, representatives, Affiliates, owners,
employees, and partners thereof (each an “Exchanging Holder Released Party”)
from and against any and all claims, demands, causes of actions, or liabilities,
of any and every

 

11



--------------------------------------------------------------------------------

character, kind, and nature whatsoever, in law or in equity, whether known or
unknown, past, present or future, accrued or unaccrued, contingent or fixed,
whether based on the law of torts, conspiracy, breach of fiduciary duty,
negligence, strict liability, real property rights, personal property rights or
any other theories, in whole or in part, arising out of, resulting from, based
upon, or related in any way to an Exchanging Holder Released Party’s ownership,
management, operation, status, tenure, actions, inactions, and conduct at any
time as Noteholders, stockholder, director, officer, employee, servant, agent,
representative, manager, advisor, attorney, creditor, insurer, successor,
assign, or any other relationship with the Company, at any time from the
beginning of time to the consummation and effectiveness of the Restructuring;
except that (i) no Exchanging Holder Released Party shall be released from any
claims, demands, causes of action or liabilities arising out of any act or
omission of an Exchanging Holder Released Party that constitutes gross
negligence, fraud, or willful misconduct; and (ii) without limiting or otherwise
altering the release of claims, demands, causes of action, or liability provided
for above, the foregoing releases shall not apply to any contractual obligations
owed by any Exchanging Holder Released Party or any right or obligation arising
under or that are part of any written agreement that is expressly entered into
pursuant to, in connection with, or contemplated by, the Restructuring,
including, without limitation, this RSA, the Restructuring Term Sheet, or any
Definitive Documentation.

9.2 The Definitive Documentation will provide that on the Effective Date, each
Exchanging Holder and any other Noteholder participating in the Exchange Offer
and their respective managers, advisors, representatives, Affiliates, owners,
employees, and partners thereof will release the Company and its managers,
advisors, representatives, Affiliates, owners, employees, and partners thereof
(each a “Company Released Party”) from and against any and all claims, demands,
causes of actions, or liabilities, of any and every character, kind, and nature
whatsoever, in law or in equity, whether known or unknown, past, present or
future, accrued or unaccrued, contingent or fixed, whether based on the law of
torts, conspiracy, breach of fiduciary duty, negligence, strict liability, real
property rights, personal property rights or any other theories, in whole or in
part, arising out of, resulting from, based upon, or related in any way to the
Notes; except that (i) no Company Released Party shall be released from any
claims, demands, causes of action or liabilities arising out of any act or
omission of a Company Released Party that constitutes gross negligence, fraud,
or willful misconduct; and (ii) without limiting or otherwise altering the
release of claims, demands, causes of action, or liability provided for above,
the foregoing releases shall not apply to any contractual obligations owed by
any Company Released Party or any right or obligation arising under or that are
part of any written agreement that is expressly entered into pursuant to, in
connection with, or contemplated by, the Restructuring, including, without
limitation, this RSA, the Restructuring Term Sheet, or any Definitive
Documentation.

10. Access. At all times prior to the Launch Date, the Exchanging Holders and
their advisors shall have, upon reasonable advance notice and subject to the
Confidentiality Agreement or entry into another confidentiality agreement in
form and substance satisfactory to the Company, complete and timely access to
the Company’s books and records, as well as the Company’s management and
professional advisors, for the purpose of completing due diligence and
negotiating the Definitive Documentation. At all times

 

12



--------------------------------------------------------------------------------

following the Launch Date and prior to the Effective Date, the Exchanging
Holders and their advisors shall have, upon reasonable advance notice and
subject to the Confidentiality Agreement or entry into another confidentiality
agreement in form and substance satisfactory to the Company, complete and timely
access to the Company’s books and records, as well as the Company’s management
and professional advisors, for the purpose of conducting reasonable due
diligence and negotiating the Definitive Documentation.

11. Entire Agreement. This RSA, including any exhibits, schedules and annexes
hereto constitutes the entire agreement of the Company and the Exchanging Holder
with respect to the subject matter of this RSA, and supersedes all other prior
negotiations, agreements and understandings, whether written or oral, among the
Parties with respect to the subject matter of this RSA, other than the
Confidentiality Agreement which remains unaltered.

12. Reservation of Rights. Except as expressly provided in this RSA, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each Party to protect and preserve its rights, remedies, and
interests, including, without limitation, its claims against other Parties or
their respective Affiliates. Nothing herein shall be deemed an admission of any
kind. Nothing contained herein effects a modification of the Parties’ or the
Trustee’s rights under the Notes, the Indenture, or other documents and
agreements unless and until the Effective Date has occurred. If the transactions
contemplated herein are not consummated, or if this RSA terminates for any
reason prior to the Effective Date, the Parties fully reserve any and all of
their rights.

13. Waiver. This RSA and the Restructuring Term Sheet are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties hereto. If the transactions contemplated herein are not consummated,
or following the occurrence of the Termination Date, if applicable, nothing
shall be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this RSA and all negotiations relating hereto shall not be admissible
into evidence in any proceeding other than a proceeding to enforce its terms.

14. Payment of Fees and Expenses. The Company agrees to pay all reasonable fees
and expenses of Paul, Weiss, Houlihan Lokey, and any other specialty shipping
advisors and other specialists, as reasonably required and engaged upon advance
written notice to the Company, in connection with conducting due diligence and
negotiating, documenting and consummating the Restructuring.

15. Counterparts. This RSA may be executed in one or more counterparts, each of
which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

 

13



--------------------------------------------------------------------------------

16. Amendments. Except as otherwise provided herein, this RSA, the Restructuring
Term Sheet, the Exchange Offer and the Definitive Documentation may not be
modified, amended or supplemented, or any provisions herein or therein waived
without the prior written consent of at least two-thirds of the Exchanging
Holders (and may be modified, amended or supplemented with such consent). Any
modification, amendment or supplement to the terms of the Secured Notes
Subscription or Secured Notes shall require the prior written consent of at
least two-thirds of the Exchanging Holders, provided, however, that no such
modification, amendment or supplement shall treat any Exchanging Holder in a
different manner than any other Exchanging Holder without first obtaining the
consent of such Exchanging Holder.

17. Headings. The headings of the sections, paragraphs and subsections of this
RSA are inserted for convenience only and shall not affect the interpretation
hereof.

18. Relationship Among Parties. It is understood and agreed that any Exchanging
Holder may trade in the Notes or other debt or equity securities of the Company
without the consent of the Company or any Exchanging Holder, subject to
applicable securities laws and Section 3(b) hereof. No Party shall have any
responsibility for any such trading by any other entity by virtue of this RSA.
No prior history, pattern or practice of sharing confidences among or between
Parties shall in any way affect or negate this understanding and agreement. For
the avoidance of doubt, (i) the execution of this RSA by any Exchanging Holder
shall not create, or be deemed to create, any fiduciary or other duties (actual
or implied) to any other Exchanging Holder other than as expressly set forth in
this RSA and (ii) no Exchanging Holder shall be responsible for, or have any
obligation with respect to, any duties or obligations of any other Exchanging
Holder under a Similar RSA.

19. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this RSA by any Party
and each non-breaching Party shall be entitled to seek specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of a court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder.

20. Survival. Notwithstanding (i) any Transfer of the Notes in accordance with
Section 3(b) of this RSA or (ii) the termination of this RSA in accordance with
its terms, the agreements and obligations of the Parties in Section 9, 12, 13,
14, 18, 24 and 25 shall survive such Transfer and/or termination and shall
continue in full force and effect for the benefit of the Exchanging Holder in
accordance with the terms hereof.

21. Governing Law. This RSA shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to such state’s choice
of law provisions which would require the application of the law of any other
jurisdiction.

22. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by

 

14



--------------------------------------------------------------------------------

electronic mail transmission with first class mail confirmation to the Parties
at the following addresses or email addresses:

If to the Company:

Horizon Lines, LLC

Michael T. Avara

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

with a copy to (which shall not constitute notice):

Edward O. Sassower

Joshua A. Sussberg

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

If to the Exchanging Holder:

To the addresses and email addresses set forth on the signature pages hereto.

with a copy to (which shall not constitute notice):

Andrew Rosenberg

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

23. No Third-Party Beneficiaries. The terms and provisions of this RSA are
intended solely for the benefit of the Parties and their respective successors
and permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary rights upon any other Person. No Exchanging Holder shall
have any right to enforce the terms of any Similar RSA against any other
Exchanging Holder.

24. Public Disclosure. The Company will submit to the Exchanging Holder all
press releases and public filings relating to this RSA or the transactions
contemplated hereby and thereby and any amendments thereof. The Company shall
not (a) use the name of the Exchanging Holder or its manager, advisor, or
Affiliates in any press release without the Exchanging Holder’s prior written
consent or (b) disclose holdings of the Exchanging Holder to any Person;
provided, however, that the Company shall be permitted to disclose at any time
the aggregate principal amount of and aggregate percentage of Notes held by the
Exchanging Holders.

25. Indemnification. The Company will reimburse and indemnify the Exchanging
Holder and managers, advisors, representatives, Affiliates, owners, employees,
and

 

15



--------------------------------------------------------------------------------

partners thereof for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by the Exchanging Holder (and managers, advisors, representatives,
Affiliates, owners, employees, and partners thereof) in performing its duties
hereunder or under any other related document, or in any way relating to or
arising out of the Restructuring, this RSA or any other related document;
provided that the Company shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the Exchanging
Holder’s (or such Affiliate’s) gross negligence, bad faith or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this RSA as of the date first above written.

 

HORIZON LINES, INC. By:  

 

  Name:   Title: HORIZON LINES HOLDING CORP. By:  

 

  Name:   Title: HORIZON LINES, LLC By:  

 

  Name:   Title: HORIZON LINES OF PUERTO RICO, INC. By:  

 

  Name:   Title: HAWAII STEVEDORES, INC. By:  

 

  Name:   Title:

Signature Page to Restructuring Support Agreement

 

17



--------------------------------------------------------------------------------

HORIZON LOGISTICS, LLC By:  

 

  Name:   Title: H-L DISTRIBUTION SERVICE, LLC By:  

 

  Name:   Title: HORIZON LINES OF ALASKA, LLC By:  

 

  Name:   Title: HORIZON LINES OF GUAM, LLC By:  

 

  Name:   Title: HORIZON LINES VESSELS, LLC By:  

 

  Name:   Title:

Signature Page to Restructuring Support Agreement

 

18



--------------------------------------------------------------------------------

SEA-LOGIX, LLC By:  

 

  Name:   Title: AERO LOGISTICS, LLC By:  

 

  Name:   Title: HORIZON SERVICES GROUP, LLC By:  

 

  Name:   Title:

Signature Page to Restructuring Support Agreement

 

19



--------------------------------------------------------------------------------

EXCHANGING HOLDER: [INSERT NAME OF EXCHANGING HOLDER] By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to Restructuring Support Agreement

20



--------------------------------------------------------------------------------

EXHIBIT A

Restructuring Term Sheet



--------------------------------------------------------------------------------

Summary of Proposed Terms and Conditions

for Horizon Lines, Inc.

This term sheet (the “Term Sheet”) summarizing the principal terms of certain
potential transactions concerning the Company (as defined below) is not legally
binding or a complete list of all the terms and conditions of the potential
transactions described herein. This Term Sheet shall not constitute an offer to
sell or buy, nor the solicitation of an offer to sell or buy any of the
securities referred to herein. Furthermore, nothing herein constitutes a
commitment to lend funds to the Company or to negotiate, agree to or otherwise
engage in, the Exchange Offer (as defined below). This Term Sheet is proffered
in the nature of a settlement proposal in furtherance of settlement discussions
and is entitled to protection from any use or disclosure to any party or person
pursuant to Federal Rule of Evidence 408 and any other rule of similar import.
This Term Sheet contemplates the consummation of the Exchange Offer through an
out-of-court transaction, on the terms and subject to, among other things, the
conditions described below.

 

Company:    Horizon Lines, Inc. (“Parent,” and together with its subsidiaries,
the “Company”). Noteholders:    Each of the entities (each, a “Noteholder”) that
is the beneficial holder of the Company’s Notes (as defined below). Current
Capital Structure:   

The following outstanding indebtedness of the Company shall be restructured in
connection with the Exchange Offer:

 

(a)     Indebtedness under the Credit Agreement dated as of August 8, 2007
(including any refinancing, replacement, extension, renewal, amendment
(including the First Amendment and Waiver dated as of June 11, 2009 and the
Second Amendment dated as of March 9, 2011), supplement, or modification
thereof, the “First Lien Facility”), by and among the Parent, as borrower,
certain guarantors thereunder, certain lenders and Wells Fargo Bank, N.A., as
administrative agent, comprised of the term loan (the “First Lien Term Loan”),
the revolving loan (the “First Lien Revolving Loan”) and letter of credit
obligations (the “LOC Obligations”). As of June 21, 2011, the aggregate
outstanding principal amount of (i) the First Lien Revolving Loan was
$188,500,000.00, (ii) the First Lien Term Loan was $84,375,000.00 and (iii) LOC
Obligations was $18,580,845.02.

 

(b)     4.25% convertible senior notes due 2012 (the “Notes”) issued under the
Indenture dated as of August 8, 2007 (as amended, supplemented or modified from
time to time, the “Indenture”), by and between the Parent, as issuer, and The
Bank of New York Trust Company, N.A., as Indenture Trustee, in the aggregate
principal amount of $330,000,000.00.

Transaction:    As described below, the proposed transaction (the “Transaction”)
contemplates a $655 million refinancing backstopped by certain Noteholders who
subscribe to the new secured notes (the

 

A-1



--------------------------------------------------------------------------------

  

“Participating Holders”) through (i) an issuance of a $225 million of new first
lien secured notes to the Participating Holders (the “First Lien Secured
Notes”); (ii) an issuance of $100 million in new second lien secured notes (the
“Second Lien Secured Notes”) to the Participating Holders (consisting of new
second lien notes issued in the principal amount of $25 million in exchange for
a like principal amount of the Bridge Loan Facility (as defined below) plus an
additional $75 million of new second lien notes issued at the Closing Date); and
(ii) an exchange offer consisting of an issuance of $280 million of new
Convertible Secured Notes (as defined below), and the issuance of $50 million of
common stock in exchange for $330 million of the outstanding Notes. It is
further contemplated that a $100 million New ABL Facility (as defined below)
would be raised to be used by the Company for the payment of fees and expenses
in connection with the Refinancing and the Exchange Offer (as such terms are
defined below) and for working capital and other general corporate purposes.

 

Secured Notes

Subscription:

 

The Participating Holders, each acting in their own capacity, who are a
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act) will commit to subscribe in cash (the “Secured Notes Subscription”) for
$225 million in aggregate principal amount of First Lien Secured Notes and $75
million in aggregate principal amount of Second Lien Secured Notes, which
combined with the Bridge Loan Facility will increase the total issuance size of
the Second Lien Secured Notes to $100 million. The proceeds of the Secured Notes
Subscription will be used to, among other things, refinance the First Lien
Facility and the original loans made under the Bridge Loan Facility (such
refinancing, the “Refinancing”). The Participating Holders shall execute and
deliver a subscription agreement/commitment letter for the First Lien Secured
Notes and the Second Lien Secured Notes prior to commencement of the Exchange
Offer.

 

The Company will have the option to raise the $225 million contemplated by the
First Lien Secured Notes or the $325 million contemplated by both the First Lien
Secured Notes and the Second Lien Secured Notes (the “Third Party Financing”) on
materially better and reasonably acceptable terms to the Participating Holders.

 

Exchange Offer:

 

Concurrently with the Secured Notes Subscription, Parent will also make an offer
(the “Exchange Offer”), either exempt from registration under the Securities Act
of 1933 (the “Securities Act”) or

 

A-2



--------------------------------------------------------------------------------

  

registered on Form S-4, to issue to the Noteholders up to $280 million in
aggregate principal amount of Convertible Secured Notes (the “Convertible
Secured Notes”) and up to $50 million in common stock at $1.00 per share (up to
approximately 50.0 million shares), in exchange for the $330 million of
outstanding Notes. Payment of accrued and unpaid interest on the Notes will be
made on the date on which the Exchange Offer is completed (the “Closing Date”).
The number of shares issued and corresponding $50 million value are subject to
adjustment on a pro rata basis to the extent less than 100% of the Noteholders
participate in the Exchange Offer provided that the Minimum Condition (as
defined below) is met. The Exchange Offer will be subject to Rule 13e-4 under
the Securities Exchange Act of 1934. To the extent an exemption from
registration under Section 3(a)(9) of the Securities Act is used, no party can
be paid to solicit the Exchange Offer.

 

The Participating Holders, each acting in their own capacity, will have the
option to purchase at par their individual pro rata allocable share of the
remaining Convertible Secured Notes that have not been subscribed to as part of
the Exchange Offer.

 

All Noteholders participating in the exchange of the Convertible Secured Notes,
including the Participating Holders, are hereinafter referred to collectively as
the “Exchanging Holders,” and each an “Exchanging Holder.”

 

In the event that less than $330 million is exchanged the amount of Convertible
Secured Notes and common stock issued to the Exchanging Holders as part of the
Exchange Offer will be subject to adjustment on a pro rata basis.

 

Asset Based

Revolving

Loan Facility:

 

Concurrently with the Secured Notes Subscription and the Exchange Offer, a new
asset-based revolving loan facility (“New ABL Facility”) will be provided by
third party lenders to Parent to be used by the Company for the payment of fees
and expenses in connection with the Refinancing and the Exchange Offer and for
working capital and other general corporate purposes. The Participating Holders
are not committing to backstop or otherwise subscribe to the New ABL Facility.

 

A-3



--------------------------------------------------------------------------------

  

Bridge

Loan Facility:

 

Concurrently with or promptly following the Launch Date (as defined below), a
new $25 million loan facility (the “Bridge Loan Facility”) will be provided by
certain Participating Holders to Parent to be used by the Company for working
capital and other general corporate purposes.

Participating Holders’ Commitment:    Participating Holders will commit to fund
$225 million of First Lien Secured Notes, the $100 million of Second Lien
Secured Notes, and the $25 million Bridge Loan Facility (which Bridge Loan
Facility will be refinanced with $25 million of the Second Lien Secured Notes).
Description of Bridge Loan Facility   

Description: A $25 million Bridge Loan Facility issued by Parent.

 

Maturity The earlier of the closing of the Transaction and the maturity of the
First Lien Facility. The Bridge Loan Facility will provide that upon maturity,
the principal amount of the Bridge Loan Facility (assuming all other conditions
for consummation of the Transaction are satisfied or waived) will be exchanged
for $25 million in Second Lien Secured Notes having terms identical to the terms
of the other $100 million of Second Lien Secured Notes.

 

Commitment Fee: 3%.

 

Amortization: None.

 

Interest: 15% per annum.

 

Structure: Second lien facility with intercreditor agreement in place to
establish priority vis-à-vis the First Lien Facility.

Description of New ABL Facility:   

Description: $100 million maximum commitment amount including an up to $30
million letter of credit sub-facility and a swingline subfacility up to a
sublimit to be mutually agreed upon. Horizon Lines, LLC (“Opco”), as the
borrower under the New ABL Facility (it being understood that the Parent and/or
certain other subsidiaries of the Parent may be the borrower or a co-borrower
under the New ABL Facility), will have the option to request increases in the
maximum commitment by up to $25,000,000 in the aggregate; however, such
incremental facility increase is not committed. The term sheet for the New ABL
Facility will be agreed upon prior to commencement of the Exchange Offer,
although the definitive documentation will be executed and delivered and the
commitments for the extension of credit thereunder shall become effective and
available only substantially concurrently with successful consummation of the
Refinancing and Exchange Offer.

 

Guarantees: Guaranteed by the Parent’s present and future material domestic
subsidiaries (other than a borrower with respect to its own obligations as a
borrower).

 

Maturity: Five year anniversary of the issuance of the new

 

A-4



--------------------------------------------------------------------------------

  

Convertible Secured Notes (but 90 days earlier if the First Lien Secured Notes
are not repaid or refinanced as of such date), subject to the initial lender’s
exercise of its limited right to reduce the term by no more than one year for
purposes of achieving a successful syndication.

 

Interest: LIBOR + applicable margin ranging from 2.25% to 4.00%, based on
leverage and excess availability grid.

 

Collateral: Subject to permitted liens and except for certain excluded assets
and customary exceptions, a first priority lien on accounts, deposit accounts,
securities accounts, investment property (other than equity interests of the
subsidiaries of the Parent), cash, tax refunds and similar tax payments, and
certain intercompany loans, chattel paper, documents, instruments,
letter-of-credit rights, supporting obligations, contract rights, general
intangibles, commercial tort claims and related books and records (“ABL Priority
Collateral”) of the Company and the guarantors and a fourth priority lien on all
or substantially all other non-current assets of the Company and the guarantors
securing the First Lien Secured Notes and the Second Lien Secured Notes, subject
in each case to customary exceptions (“Secured Notes Priority Collateral”). The
parties will discuss (but shall have no obligation to agree to) (i) additional
collateral to be included in the New ABL Facility once the advance rates for
such collateral are determined prior to closing and (ii) possible additional $25
million incremental increase in the New ABL Facility.

Description of First Lien Secured Notes:   

Description: $225 million of First Lien Secured Notes issued by Opco on the
Closing Date.

 

Guarantees: Guaranteed by the Parent and all of its current and future domestic
subsidiaries, subject to the same exceptions as are set forth in the New ABL
Facility.

 

Maturity: Five years from anniversary of the issuance of the First Lien Secured
Notes.

 

Call Protection: Callable at 101.5% of the aggregate principal, plus accrued and
unpaid interest thereon in year 1 and par plus accrued and unpaid interest
thereafter.

 

Commitment Fee: 2.0% cash fee payable on the full $225 million of First Lien
Secured Notes, 50% upfront upon entry into subscription agreement/commitment
letter and 50% upon closing of the Transaction or any other Third Party
Financing in lieu of the First Lien Secured Notes and Second Lien Secured Notes.

 

Interest: 11% per annum, payable semi-annually in cash, in arrears.

 

Mandatory Prepayment: 1% annually.

 

Collateral: Subject to agreed upon permitted liens and except for certain
excluded assets and customary exceptions, a first priority lien on all Secured
Notes Priority Collateral and a second priority lien on

 

A-5



--------------------------------------------------------------------------------

  

all ABL Priority Collateral.

 

Covenants: Typical for senior secured high-yield notes with no maintenance based
covenants. Other covenants to be negotiated. Covenants will include:

 

•       Change of control put at 101% (subject to Permitted Holder exception);

 

•       Limitation on asset sales;

 

•       Limitation on incurrence of indebtedness and preferred stock;

 

•       Amount drawn on New ABL Facility subject to agreed upon leverage test,
if any;

 

•       Limitation on restricted payments;

 

•       Limitation on restricted investments;

 

•       Limitation on liens;

 

•       Limitation on dividend blockers;

 

•       Limitation on affiliate transactions;

 

•       Limitation on sale/leaseback transactions materially consistent with
such limitations currently in place under the Company’s existing loan
documentation;

 

•       Limitation on guarantees by restricted subsidiaries; and

 

•       Limitation on mergers, consolidations and sales of all/substantially all
of the assets of the Company.

 

These covenants will be subject to important exceptions and qualifications.

 

Registration Rights: Standard A/B Exchange Offer. Parent shall complete the A/B
Exchange Offer as soon as practicable but in no event later than 180 days after
issuance of the Secured Notes. Registration default will result in 0.25% of
additional interest per 90 days of registration default, up to a maximum of
1.00%.

 

Credit Rating: Public rating from either Standard & Poor’s or Moody’s credit
rating agency.

 

Settlement: DTC-eligible.

Description of Second Lien Secured Notes:   

Description: $100 million of Second Lien Secured Notes issued by Opco on the
Closing Date concurrently with refinancing of the Bridge Loan Facility.

 

Guarantees: Guaranteed by the Parent and all of its current and future domestic
subsidiaries, subject to the same exceptions as are set forth in the New ABL
Facility.

 

Maturity: Five years from the issuance of the new Second Lien Secured Notes.

 

Call Protection: Non callable for 2 years and thereafter callable at 106% of the
aggregate principal, plus accrued and unpaid interest thereon in year 3, 103% of
the aggregate principal, plus accrued and unpaid interest thereon in year 4, and
par plus accrued and unpaid interest thereafter.

 

A-6



--------------------------------------------------------------------------------

  

Commitment Fee: 2.0% cash fee payable on the full $100 million of Secured Notes,
50% upfront upon entry into subscription agreement and 50% upon closing of the
Transaction or any other restructuring transaction.

 

Interest: At the Company’s option: (i) 13% per annum, payable semi-annually in
cash in arrears; (ii) 14% per annum, 50% of which payable semi-annually in cash
in arrears and 50% payable in kind; or (iii) 15% per annum payable in kind.

 

Amortization: None.

 

Collateral: Subject to agreed upon permitted liens and except for certain
excluded assets and customary exceptions, a second priority lien on all Secured
Notes Priority Collateral and a third priority lien on all ABL Priority
Collateral.

 

Covenants: Typical for senior secured high-yield notes with no maintenance based
covenants. Other covenants to be negotiated. Covenants will include:

 

•       Change of control put at 101% (subject to Permitted Holder exception);

 

•       Limitation on asset sales;

 

•       Limitation on incurrence of indebtedness and preferred stock;

 

•       Amount drawn on New ABL Facility subject to agreed upon leverage test,
if any;

 

•       Limitation on restricted payments;

 

•       Limitation on restricted investments;

 

•       Limitation on liens;

 

•       Limitation on dividend blockers;

 

•       Limitation on affiliate transactions;

 

•       Limitation on sale/leaseback transactions materially consistent with
such limitations currently in place under the Company’s existing loan
documentation;

 

•       Limitation on guarantees by restricted subsidiaries; and

 

•       Limitation on mergers, consolidations and sales of all/substantially all
of the assets of the Company.

 

These covenants will be subject to important exceptions and qualifications.

 

Registration Rights: Standard A/B Exchange Offer. Parent shall complete the A/B
Exchange Offer as soon as practicable but in no event later than 180 days after
issuance of the Secured Notes. Registration default will result in 0.25% of
additional interest per 90 days of registration default, up to a maximum of
1.00%.

 

Credit Rating: Public rating from either Standard & Poor’s or Moody’s credit
rating agency.

 

Settlement: DTC-eligible.

Description of Convertible    Description: $280 million of Convertible Secured
Notes issued by

 

A-7



--------------------------------------------------------------------------------

Secured Notes:   

Parent on the Closing Date.

 

Guarantees: Guaranteed by all current and future domestic subsidiaries of
Parent, subject to the same exceptions as are set forth in the New ABL Facility.

 

Maturity: Five and a half years from the issuance of the Convertible Secured
Notes.

 

Interest: 6.00% per annum.

 

Conversion Price: The Convertible Secured Notes will be convertible into shares
of common stock of Parent, par value $0.01 per share (“Common Stock”), at a
price of $.45 per share (the “Conversion Price”), which equates to 400.4 million
shares of Common Stock , subject to adjustment on a pro rata basis based on
amount of Notes exchanged above the Minimum Condition and whether the Parent
elects to exercise the Initial Mandatory Conversion (defined below) or the
Second Mandatory Conversion (defined below). For the avoidance of doubt, in the
event that the Parent elects not to exercise the Initial Mandatory Conversion
(defined below) and the Second Mandatory Conversion (defined below), the
Conversion Price would be $0.52 per share, which equates to 537.2 million shares
of Common Stock, subject to adjustment on a pro rata basis based on amount of
Notes exchanged above the Minimum Condition.

 

Collateral: Subject to agreed upon permitted liens and except for certain
excluded assets and customary exceptions, a third priority lien on all Secured
Notes Priority Collateral and a fourth priority lien on all ABL Priority
Collateral.

 

Covenants: Subject to similar covenants, as for the new Second Lien Secured
Notes, with mutually agreed upon changes.

 

Optional Conversion: So long as the issuance of the shares of Common Stock upon
conversion of the Convertible Secured Notes is permitted by all applicable laws,
rules and regulations, holders of Convertible Secured Notes shall have the right
to convert the Convertible Secured Notes at their option at any time and from
time to time prior to maturity thereof into 537.2 million shares of Common
Stock, subject to adjustment on a pro rata basis based on amount of Notes
exchanged above the Minimum Condition and whether the Parent elects to exercise
the Initial Mandatory Conversion (defined below) or the Second Mandatory
Conversion (defined below). In connection with any such optional conversion,
holders of Convertible Secured Notes shall also have the right to receive
accrued and unpaid interest on the Convertible Secured Notes to, but excluding,
the date of conversion, payable in cash.

 

Jones Act Compliance:    The parties will agree upon certain restrictions on the
conversion, ownership or transfer of shares of Common Stock in order to comply
with the Jones Act, Title 46 U.S.C. §§ 50101 et seq., and work in good faith, if
necessary, to adjust this Term Sheet accordingly to comply

 

A-8



--------------------------------------------------------------------------------

    with such restrictions. Other Terms of Convertible Secured Notes:  
Conversion     Event:  

So long as the issuance of the full number of shares of Common Stock upon
conversion of the Convertible Secured Notes is permitted by all applicable law,
rule and regulation, the Parent may convert into Common Stock the Convertible
Secured Notes at its option, in whole or in part from time to time, on not more
than 60 days and not less than 20 days prior notice at the Conversion Price plus
accrued and unpaid interest thereon up to (but excluding) the date set for
conversion, provided that (i) 3 months have passed since the Second Mandatory
Conversion (defined below) and (ii) the 30 trading days volume weighted average
price of the Common Stock is at least $.63 per share at conversion date. In
addition, so long as the issuance of the full number of shares of Common Stock
upon conversion of the Convertible Secured Notes is permitted by all applicable
law, rule and regulation, the Parent may, as long as it is in compliance with
all of its financing documents, mandatorily convert (a) up to $50 million of the
Convertible Secured Notes into Common Stock at its option at the three month
anniversary of the issuance of the Convertible Secured Notes (the “Initial
Mandatory Conversion”) at $0.73 per share (the “Mandatory Conversion Price”),
which equates to 68.4 million shares of Common Stock subject to adjustment on a
pro rata basis based on amount of Notes exchanged above the Minimum Condition,
and (b) up to $50 million of the Convertible Secured Notes into Common Stock at
its option at the nine month anniversary of the issuance of the Convertible
Secured Notes (the “Second Mandatory Conversion”) at the Mandatory Conversion
Price, which equates to 68.4 million shares of Common Stock subject to
adjustment on a pro rata basis based on amount of Notes exchanged above the
Minimum Condition.

 

Interest shall cease to accrue on any Convertible Secured Notes on the date such
Convertible Secured Notes have been converted (the “Conversion Date”). All
accrued and unpaid interest will be paid in cash on any Conversion Date.

 

Conversion will be subject to continued listing on

 

A-9



--------------------------------------------------------------------------------

    a national securities exchange and other customary conditions.  

Fundamental

Change of

    Control:  

Upon a change of control, the holders shall have the right to require Parent to
repurchase for cash the outstanding Convertible Secured Notes at 101% of the
aggregate principal amount, plus accrued and unpaid interest thereon.

 

A “change of control” will be deemed to occur at such time as: (i) any “person”
or “group” (as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, whether or not applicable),
other than Parent or any of its subsidiaries, any employee benefit plan of it or
such subsidiary or any Permitted Holder (which will include certain holders of
Convertible Secured Notes and any of their Affiliates), is or becomes the
“beneficial owner,” as determined in accordance with Rule 13d-3 under the
Exchange Act, directly or indirectly, of more than 50% of the total voting power
in the aggregate of all classes of Parent’s capital stock then outstanding and
entitled to vote generally in elections of directors; (ii) Parent consolidates
with or merges with or into another person (other than any subsidiary of Parent
or a Permitted Holder) and its outstanding voting securities are reclassified
into, converted for or converted into the right to receive any other property or
security, or Parent sells, conveys, transfers or leases all or substantially all
of its properties and assets to any person; (iii) during any period of 12
consecutive months after the date of original issuance of the Convertible
Secured Notes, persons who at the beginning of such 12 month period constituted
Parent’s Board of Directors, together with any new persons whose election was
approved by a vote of a majority of the persons then still comprising its Board
of Directors who were either members of the Board of Directors at the beginning
of such period or whose election, designation or nomination for election was
previously so approved, cease for any reason to constitute a majority of
Parent’s Board of Directors; or (iv) Parent is liquidated or dissolved or
holders of Parent’s Common Stock approve any plan or proposal for Parent’s
liquidation or dissolution.

  Fundamental  

 

A-10



--------------------------------------------------------------------------------

  Change     Make-Whole:   The conversion rate of the Convertible Secured Notes
shall be increased to compensate the holders thereof for the loss of the time
value of the conversion right (i) if at any time the Common Stock is not listed
on the NYSE or the NASDAQ Stock Market or (ii) if a Change of Control occurs,
unless at least 90% of the consideration received or to be received by holders
of Common Stock, excluding cash payments for fractional shares, in connection
with the transaction or transactions constituting the Change of Control,
consists of shares of Common Stock, American Depositary Receipts or American
Depositary Shares traded on a national securities exchange in the United States
or which will be so traded or quoted when issued or exchanged in connection with
such Change of Control (these securities being referred to as “publicly traded
securities”).  

Registration

Rights:

     

As soon as is practicable following the issuance of the Convertible Secured
Notes, Parent shall file a shelf registration statement for the resale of both
the Convertible Secured Notes and the underlying Common Stock, using
commercially reasonable efforts to do so concurrently or immediately after the
issuance of the Convertible Secured Notes, and to have such registration
statement declared effective as soon as practicable thereafter but in no event
later than 120 days after filing. Failure to have such registration statement
declared effective within 120 days after issuance of the Convertible Secured
Notes will result in payment of 0.25% of additional interest per 90 days of
registration default, up to a maximum of 1.00%.

 

In addition, the Convertible Secured Notes will be DTC eligible at issuance.

 

Adjustments to

Conversion

    Price:   Adjustments for (i) issuances of Common Stock or derivatives below
the Conversion Price or below market, (ii) stock splits, combinations or
dividends in the form of Common Stock, (iii) other dividends or distributions on
Common Stock (including cash dividends and spinoffs), and (iv) repurchases of
Common Stock above the Conversion Price or market (including by way of

 

A-11



--------------------------------------------------------------------------------

    a tender offer), in each case, subject to certain customary exceptions.  
Conversion Cap:   In no event will a Convertible Secured Note be forcibly
convertible into a number of shares of Common Stock of Parent that would cause a
holder to “beneficially own” (as such term is used in the Exchange Act) more
than 9.9% of the Common Stock of Parent at any time outstanding (the “Conversion
Cap”); provided, however, that such Conversion Cap shall not apply during such
time as effective registration statement is in effect and Noteholders are free
to sell thereunder.   Redemption/     Conversion:   Other than as provided under
“Conversion Event”, the Convertible Secured Notes shall not be converted or
redeemed by Parent. Closing Date:  

Concurrently with the Exchange Offer, Parent will undertake a consent
solicitation (the “Consent Solicitation”) in which it will seek consents from
the Noteholders to amend the Indenture governing the Notes, to remove
substantially all of the restrictive covenants and certain events of default
from the Indenture governing the Notes upon consummation of the Exchange Offer.
A portion of the total consideration in the Exchange Offer (equal to 0.5% of the
total consideration described herein) will constitute a consent payment that is
available only to Noteholders who give their consents in the Consent
Solicitation. The consent payment will not be paid to Noteholders who do not so
consent.

Conditions Precedent to Closing:  

The Participating Holders’ support for the Secured Notes Subscription and the
Exchanging Holders support for the Exchange Offer shall be contingent upon
customary conditions precedent, including, but not limited to, the following:

 

•       entry into material financing documents with respect to the Third Party
Financing to permit the transactions contemplated hereby; alternatively, the
Company may accept the commitment from the Participating Holders to provide $225
million of First Lien Secured Notes, $100 million of Second Lien Secured Notes
and raise the New ABL Facility;

 

•       definitive documentation reasonably acceptable to Participating Holders;

 

•       all terms of the New ABL Facility, including related definitive
documentation, reasonably acceptable to Participating Holders;

 

•       after March 31, 2011, except as specifically set forth on Schedule I
attached hereto, no material adverse change (“MAC”) in the business, affairs,
properties, condition (financial or otherwise) or prospects of the Company shall
have occurred on or prior to the Closing Date;

 

•       delivery of due diligence satisfactory to the Participating Holders and
their advisors concerning the Company’s antitrust issues,

 

A-12



--------------------------------------------------------------------------------

  

business and business plan, operations, financial condition, customer matters
and other related matters, which due diligence shall be completed by August 26,
2011 (plus customary “bring down” due diligence prior to funding);

 

•       continued listing of Parent’s Common Stock on a national securities
exchange, i.e., NYSE;

 

•       NYSE’s approval of the Exchange Offer without requiring shareholder
approval;

 

•       payment of reasonable documented fees and expenses of one counsel and
one financial advisor to the Participating Holders (such counsel to be augmented
by any specialty shipping advisors and other specialists, as reasonably required
and engaged upon advance written notice to the Company);

 

•       launch (the date of such launch, the “Launch Date”) of the Secured Notes
Subscription by August 26, 2011 and the Exchange Offer by August 26, 2011;

 

•       closing of the Secured Notes Subscription by September 30, 2011 and the
Exchange Offer by September 30, 2011;

 

•       there shall not have occurred (i) any general suspension of, or
limitation on prices for, trading in securities in the United States securities
or financial markets, (ii) any material impairment in the trading market for
debt securities, (iii) any declaration of a banking moratorium or any suspension
of payments in respect to banks in the United States or other major financial
markets, (iv) any limitation (whether or not mandatory) by any stock exchange,
government or governmental, administrative or regulatory authority or agency,
domestic or foreign, or other event that might affect the extension of credit by
banks or other lending institutions, (v) a commencement of a war, armed
hostilities, terrorist acts or other national or international calamity directly
or indirectly involving the United States or (vi) in the case of any of the
foregoing existing on the date hereof, a material acceleration or worsening
thereof;

 

•       all requisite governmental authorities and third parties shall have
approved or consented to the Transaction (other than approvals by the SEC in
connection with the Securities Act registration of the Convertible Secured Notes
and the underlying Common Stock) and, to the extent required, all applicable
appeal periods shall have expired;

 

•       Company shall not have entered into any agreement with any of the class
action optouts that is materially different as to its aggregate value from
agreements previously disclosed to Paul, Weiss in connection with the optout
settlements; and

 

•       other conditions typical for transactions of this nature.

Minimum Condition:    The Exchange Offer will be conditioned upon Noteholders of
not less than 95% in aggregate principal amount of the Notes having validly
tendered (and not validly withdrawn) their Notes into the Exchange Offer (the
“Minimum Condition”); provided, however, the Parent with more than 66-2/3% of
the Participating Holders consent may lower the Minimum Condition.

 

A-13



--------------------------------------------------------------------------------

Corporate Governance:    The Participating Holders shall have the right to
designate nominees to comprise a majority of the Board, provided that any
existing directors who wish to remain on the Board will be considered. The
parties shall work in good faith to make other agreed upon changes to amend the
Parent’s organizational documents consistent with best practices. The Parent
will request a 1 to 25 reverse share split at the first shareholder meeting
after the Closing Date. Management/Employee Incentive Plan:    The Participating
Holders and the Company will work in good faith to negotiate a management
incentive plan (taking into account tax implications and potential need for a
shareholder approval) for Parent, which will provide for grants of options
and/or restricted stock/equity reserve for management, directors, and employees,
for which 10% (on a fully-diluted and fully distributed basis) of Parent’s
equity will be reserved. The amount, form, exercise price, allocation and
vesting of such equity-based awards shall be approved by the Board of Directors
immediately prior to the closing and implemented thereafter (the “Initial
Grants”); provided, however, prior to the launch of the Exchange Offer the
parties shall agree upon the percentage of Initial Grants, amounts of restricted
stock and SARs and vesting terms of the foregoing. The Company will not provide
further grants after the Initial Grants until such time as the Participating
Holders have designated their nominees to the Board. Section 16 Officer
Severance    The Participating Holders and the Company will work in good faith
to negotiate, and the Company will adopt and maintain, a severance plan (the
“Severance Plan”) for each of the Company’s officers designated under section 16
of the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et seq. (each, an
“Officer”), which Officers do not currently have severance benefits. The
Severance Plan will provide for severance benefits equal to one year’s salary
and non-equity benefits in the event the Officer is terminated without cause.
The Severance Plan shall be approved by the Board of Directors prior to the
closing. It is anticipated that such Severance Plan will include five officers
as of the date hereof. Transaction and Legal Fees and Expenses:    The Company
shall pay the reasonable out of pocket documented costs and expenses incurred by
the Participating Holders in connection with the Transaction, including the
reasonable fees and disbursements of one outside counsel and one financial
advisor to the Participating Holders (plus any specialty shipping advisors and
other specialists, as reasonably required and engaged upon advance written
notice to the Company), for the negotiation and documentation related to the
Transaction. Indemnification:    The definitive documentation for the Secured
Notes Subscription shall contain customary provisions limiting liability for,
and indemnifying and holding harmless, Participating Holders (and their
affiliates and their respective officers, directors, employees and agents) for
any losses, claims, damages, liabilities or expenses incurred in respect of the
exchange contemplated hereby, except to the extent they are found by a final,
non-appealable judgment of a

 

A-14



--------------------------------------------------------------------------------

   court to arise primarily from the gross negligence or willful misconduct of
the relevant indemnified person or such person’s affiliates and their respective
officers, directors, employees and agents. Governing Law:    New York governing
law and consent to exclusive New York jurisdiction.

 

A-15



--------------------------------------------------------------------------------

Schedule I

The following items shall not constitute MACs under the Term Sheet:

Notice of delisting of the Company’s stock on the New York Stock Exchange
(NYSE).

Settlement of non-antitrust litigation in the aggregate amount not to exceed
$7.5 million.

Events described in the Company’s Form 10-Q for the quarterly period ended
March 27, 2011 filed on April 29, 2011, including those described in Section 15
(Commitment and Contingencies) and Section 17 (Subsequent Events) of Part I, and
in Section 1 (Legal Proceedings) and Section 5 (Other Information) of Part II.

Events described in the Company’s Form 10-Q for the quarterly period ended
June 26, 2011 filed on July 29, 2011, including those described in Section 16
(Commitment and Contingencies) of Part I, and in Section 1 (Legal Proceedings)
of Part II.

The recent amendments to the First Lien Facility, as described in the 10-Q for
the period ending June 26, 2011.

Nonpayment of interest payment due August 15, 2011 under the Indenture, until
the later of the date on which (x) the Bridge Loan Facility closes and (y) the
grace period set forth in the Indenture for the nonpayment of interest expires.

Items disclosed in writing to, and acknowledged by, the Exchanging Holders or a
representative of the Exchanging Holders on or prior to the date of the
commitment letters for the Bridge Loan Facility, the First Lien Secured Notes
and the Second Lien Secured Notes.

 

A-16